PER CURIAM:
Akil Rashidi Bey appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint.* We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Bey v. Commonwealth of Va., No. 1:13-cv-00102-TSE-TRJ (E.D.Va. filed Jan. 31, 2014 & entered Feb. 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We conclude that the order is final and ap-pealable as no amendment to the complaint could cure the defects identified by the district court. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).